Filed 4/15/15 Carmax Auto Superstores California v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



CARMAX AUTO SUPERSTORES
CALIFORNIA, LLC,
                                                                         E062879
         Petitioner,
                                                                         (Super.Ct.No. RIC1406023)
v.
                                                                         OPINION
THE SUPERIOR COURT OF
RIVERSIDE COUNTY,

         Respondent;

TRINIDAD HERRERA et al.,

         Real Parties in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate/prohibition. Craig

Riemer, Judge. Petition granted.

         Ogletree, Deakins, Nash, Smoak & Stewart, Jack S. Sholkoff and Patricia M. Jeng,

for Petitioner.




                                                             1
        Gartenberg Gelfand Hayton, Aaron C. Gundzik and Rebecca G. Gundzik; Law

Office of Neal J. Fialkow and Neal J. Fialkow, for Real Parties in Interest.

        In this matter we have reviewed the petition and the opposition filed by real parties

in interest. We have determined that resolution of the matter involves the application of

settled principles of law, and that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171,

178.)

                                          DISCUSSION

        The language of Code of Civil Procedure section 1281.4 is unequivocal: as long

as an application to compel arbitration remains “undetermined,” the court handling

related litigation “shall . . . stay the action . . . until the application for an order to

arbitrate is determined.” (Code of Civ. Proc., § 1281.4, italics added; see Thomas v.

Westlake (2012) 204 Cal.App.4th 605, 620.) The purpose is to protect the jurisdiction of

the arbitrator and prevent duplicative proceedings, and the court’s power to refuse a stay

is, if it exists at all, extremely limited. (MKJA, Inc. v. 123 Fit Franchising, LLC (2011)

191 Cal.App.4th 643, 658-662.) In our view it is clear that this means finally determined

as long as a dissatisfied party is pursuing appellate review.

        Although it is not crucial to our construction of the statute, we also note that the

federal district courts are in disagreement concerning the correctness of the decision in

Iskanian v. CLS Transportation Los Angeles, LLC (2014) 59 Cal.4th 348 and petitioner’s




                                                 2
appeal stands at least some chance of success. Furthermore, Iskanian does not decide as

a rule of law where claims under Labor Code section 2698 should be determined.

                                        DISPOSITION

       Accordingly, the petition for writ of mandate is granted. Let a peremptory writ of

mandate issue, directing the Superior Court of Riverside County to vacate its order

denying petitioner’s motion to stay the action, and to enter a new order granting said

motion.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties. Petitioner to recover its costs.

       The previously ordered stay is lifted.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 KING
                                                                                             J.
We concur:



RAMIREZ
                         P. J.



HOLLENHORST
                            J.




                                                3